Citation Nr: 0533157	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for fibrocystic breast 
disease.

6.  Entitlement to service connection for a psychiatric 
disability.

7.  Entitlement to an initial compensable evaluation for 
rhinosinusitis.

8.  Entitlement to an initial compensable evaluation for 
seborrheic dermatitis prior to August 30, 2002.

9.  Entitlement to an initial evaluation in excess of 10 
percent for seborrheic dermatitis subsequent to August 30, 
2002.

10.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee with 
status post-arthroscopic lateral release (right knee 
disability).

11.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder impingement syndrome, status post 
arthroscopic subacromial decompression (right shoulder 
disability) prior to September 9, 2002.

12.  Entitlement to an initial evaluation in excess of 20 
percent for the right shoulder disability subsequent to 
September 9, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1988 to November 
1998 with over 4 years of prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

In the original September 1999 rating decision, the RO 
granted service connection for hemorrhoids and denied service 
connection for a right wrist disability, gravid uterus, a 
right foot disability, and right ankle sprain.  The veteran 
perfected timely appeals regarding increased compensation for 
hemorrhoids and the denials of service connection.  The 
veteran withdrew these issues in a February 2003 statement. 

The veteran provided testimony at a personal hearing held at 
the RO before the undersigned Veterans Law Judge in June 
2005.  

During this appeal period the RO increased the ratings for 
the veteran's right knee, right shoulder, and skin disorders.  
Inasmuch as higher evaluations are potentially available, and 
the issues of increased evaluations were already in appellate 
status at the time of the ROs' decisions, the Board will 
consider entitlement to increased evaluations for the entire 
period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for 
fibrocytic breast disease and the assignment of a higher 
disability evaluation for rhinosinusitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACTS

1.  The veteran's current left shoulder disability cannot be 
disassociated from her inservice symptomatology.

2.  The veteran's current left knee disability cannot be 
disassociated from her inservice symptomatology.

3.  The veteran's current left wrist disability cannot be 
disassociated from her inservice symptomatology.

4.  The veteran's current lumbar spine disability cannot be 
disassociated from her inservice symptomatology.

5.  Prior to August 30, 2002, seborrheic dermatitis was 
asymptomatic.

6.  Subsequent to August 30, 2002, seborrheic dermatitis is 
productive of exfoliation, itching, involving an exposed 
surface involving at least 5 percent, but less than 20 
percent, of the entire body; without evidence of marked 
disfigurement, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

7.  The right knee disability is manifested by associated 
pain, tenderness with flexion that ranged from 100-150 
degrees and full extension, but without subluxation, 
instability, ankylosis, dislocation or removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum.  

8.  The veteran is right hand dominant; therefore, her right 
shoulder is her major upper extremity.

9.  Prior to September 9, 2002, the service-connected right 
shoulder disability was primarily manifested by complaints of 
joint pain and limitation of shoulder flexion and abduction 
to 150 degrees, without muscle atrophy, swelling, or evidence 
of nonunion with loose movement.

10.  From September 9, 2002, the service-connected right 
shoulder disability has been principally manifested by 
complaints of pain and limitation of flexion of the right 
shoulder from 90 to 140 degrees, abduction from 60 to 90 
degrees, internal rotation to 45 degrees, and external 
rotation to 45 degrees, without muscle atrophy, swelling, or 
evidence of nonunion with loose movement.


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's left knee disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The veteran's left wrist disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The veteran's lumbar spine disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  The criteria for an evaluation in excess of 0 percent for 
seborrheic dermatitis prior to August 30, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

6.  The criteria for an evaluation in excess of 10 percent 
for seborrheic dermatitis from August 30, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Code 7806 (prior to and after August 
30, 2002).

7.  The criteria for a rating in excess of 10 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5259, 5260, 
5261 (2005).

8.  Prior to September 9, 2002, the criteria for a disability 
evaluation in excess of 10 percent for the service-connected 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5201 (2005).

9.  From September 9, 2002, the criteria for a disability 
evaluation in excess of 20 percent for the service-connected 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
April 2003.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter advised the appellant what 
information and evidence was needed to substantiate the 
claims.  The letter also advised her what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, she was advised of 
the need to submit any evidence in her possession that 
pertains to the claims.  She was specifically told that it 
was her responsibility to support the claims with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in April 
2004 readjudicated each claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
The Board notes that at her personal hearing, the veteran 
reported ongoing treatment for her right knee disability at a 
VA outpatient clinic.  The Board has taken this into 
consideration; however, she had a VA examination in 2004 and 
she did not indicate that her symptoms had worsened since 
that time.  Moreover, as the record contains VA outpatient 
records showing continuous treatment, the Board will review 
her disability based on the record.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual background regarding a left shoulder disability 

Concerning the left shoulder disability, the service medical 
records show that in May and August 1997, as well as in 
August, September, and November 1998, she complained of 
bilateral shoulder pain.  The diagnosis was bilateral 
shoulder impingement syndrome.  

Post service medical records relate that in August 2002, the 
veteran reported neck, bilateral knee, bilateral shoulder and 
back pain.  The diagnoses included chronic subacromial 
bursitis, bilaterally (right greater than left).  VA 
outpatient record dated in March 2003 also shows a diagnosis 
of chronic subacromial bursitis, bilaterally.

Factual background regarding a lumbar spine disability 

In regard to a back disability, the service medical records 
show that the veteran was treated for back pain and muscle 
spasm on several occasions during service.  The diagnoses 
included myostrain (December 1984), back muscle strain 
secondary to muscle spasm (October 1989), and possible facet 
syndrome T5, T6 (October 1993).  In October 1998, she 
complained of back pain after an epidural was administered.  

Post service records include VA outpatient record dated in 
May 2000, which shows that the veteran complained of back 
pain.  The findings included mild scoliosis, thoracic 
convexity to the left and spinal motility was limited by 
pain.  In August 2002, the veteran reported back pain.  It 
was noted that a private magnetic resonance imaging (MRI) 
revealed arthritis at L4-L5 with mild narrowing of the canal.  
There were also degenerative changes at L4-L5 and L5-S1 
levels.  The diagnoses included degenerative lumbar disc 
disease.  

Factual background regarding a left wrist disability 

Concerning a left wrist disability, beginning in July 1998, 
the veteran was treated for left wrist complaints.  She 
reported that she had had left wrist pain for the previous 2 
months.  The diagnosis was de Quervain's tenosynovitis.  She 
continued treatment for the remainder of service.  

Post service medical records include a December 2000 VA MRI 
report concerning the left wrist which noted degenerative 
changes.  There was fluid between the lesser multiangular 
navicular bone and capitate possible secondary to injury of 
the interosseous intercarpal ligament.  There was also fluid 
projecting below the proximal aspect of the second and third 
metacarpal.  In March 2003, VA outpatient records show that 
she continued her complaints of joint pain.  The diagnoses 
included chronic synovitis of the left wrist.  



Factual background regarding a left knee disability 

Concerning her left knee disability, service medical records 
show that beginning in April 1990, the veteran complained of 
bilateral knee pain.  The diagnosis was bilateral 
patellofemoral syndrome.  In January 1991 she received 
treatment for chondromalacia of both knees.  She received 
treatment for bilateral knee pain in March 1997.  

The post service medical records include diagnoses of 
degenerative arthritis of the knees in August 2002, as well 
as bilateral chondromalacia of the knees in January 2004.  

Analysis and criteria for service connection for left 
shoulder, left knee, left wrist, and lumbar spine 
disabilities

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Besides the post service medical records mentioned above, the 
record includes a report of an examination conducted for the 
VA in March 1999.  The physician indicated that he was unable 
to proffer diagnoses concerning left shoulder, left knee, 
left wrist, and lumbar spine disabilities because the veteran 
would not undergo X-ray studies.  

VA outpatient report dated in November 2001 show that the 
veteran was involved in an automobile accident at the 
beginning of the month.  The report also noted that MRI of 
the left wrist and right knee were abnormal.  It also noted 
that a computerized tomography (CT) scan of the lumbar spine 
showed severe acquired stenosis at the L4 and L5 levels, as 
well as degenerative disc disease and degenerative joint 
disease.  

VA outpatient record dated in January 2004 shows that the 
veteran complained of bilateral shoulder, bilateral knee, 
lumbar spine, and left wrist pain.  The diagnostic impression 
included chronic bilateral subacromial bursitis, degenerative 
lumbar disk disease, bilateral chondromalacia patellae, and 
early degenerative arthritis of the left wrist.  
Significantly, the examiner commented that he reviewed her 
military discharge summary and it appeared that she was 
treated for all of these disabilities during service.  The 
physician added that since all of her problems were chronic, 
they were related to her inservice problems.  

At the personal hearing held in June 2005, the veteran 
reported her service and medical histories.  She testified 
credibly that she has continually suffered from 
symptomatology related to the disabilities at issue.  She 
pointed out that a VA examiner had related the currently 
diagnosed disabilities to her military service.  

In regard to her claims of service connection, a review of 
the record shows that the 3 prongs of Hickson are met in 
regard to the left shoulder, left knee, left wrist, and 
lumbar spine disabilities.  There is evidence of current 
disabilities.  Secondly, there is inservice treatment and 
diagnoses regarding these disabilities.  Moreover, there is a 
medical opinion that provides a nexus between military 
service and the currently diagnosed disabilities.  
Additionally, there is no medical evidence of record to 
contradict these findings.  The Board is cognizant of the 
fact that the veteran was involved in an automobile accident 
subsequent to service discharge; however, the veteran has 
continually complained of her disorders since service 
discharge and prior to her automobile accident.  

In light of the above medical evidence showing a relationship 
between the veteran's left shoulder, left knee, left wrist, 
and lumbar spine disabilities and military service, the Board 
determines that 38 C.F.R. § 3.102 should be applied in this 
case.  Under 38 C.F.R. § 3.102, when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in the veteran's 
favor.  A reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that service connection is warranted for left shoulder, 
lumbar spine, left knee, and left wrist disabilities.



Criteria for higher evaluations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The Board notes that the veteran has had arthroscopic surgery 
on her right knee and right shoulder.  There is residual 
scarring from these surgeries.  During the pendency of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of skin disabilities, including scars, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified at 38 C.F.R. pt. 4).  Prior to August 
30, 2002, the Board may apply only the previous version of 
the rating criteria.  As of August 30, 2002, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the old criteria, a 10 percent rating may be assigned 
for scars that are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, that cause limited motion are rated as 
follows:  Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).

Under the revised regulations, scars, other, will be rated 
based on limitation of function of affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

Analysis and criteria for skin disorder prior to August 2002

Based on inservice treatment, service connection was granted 
for seborrheic dermatitis of the scalp in a September 1999 
rating action.  A noncompensable evaluation was assigned from 
December 1998.  In an April 2004 rating action, the 
disability evaluation for the skin disorder was increased to 
10 percent disabling effective on August 30, 2002.  

Prior to August 30, 2002, the skin disorder was rated under 
Diagnostic Code 7806.  The Board also considered Diagnostic 
Code 7817 (dermatitis exfoliativa) and Diagnostic Code 7816 
(psoriasis).  These skin disorders were evaluated depending 
upon their location on the body, extent of areas affected, 
and extent to which they were repugnant or otherwise 
disabling.  Under old Diagnostic Codes 7806, 7816, and 7817, 
a 30 percent rating was assigned for eczema, psoriasis, or 
dermatitis exfoliativa with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant appearance or disfigurement.  
Diagnostic Codes 7806, 7817 (2001).

The revised criteria for Diagnostic Code 7806 for eczema now 
include dermatitis.  Effective on August 30, 2002, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 evaluates eczema or dermatitis.  
A 30 percent rating is provided for pathology that is 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; that requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  With more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period, a 60 
percent rating is assigned.  These are the same criteria used 
to evaluate psoriasis under Diagnostic Code 7816.

The Board also considered new Diagnostic Code 7817, which 
evaluates exfoliative dermatitis (erythroderma).  A 30 
percent rating is warranted for any extent of involvement of 
the skin, and; where systemic therapy such as therapeutic 
doses of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where there is generalized involvement of 
the skin without systemic manifestations, and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy is required 
during the past 12-month period.  A 100 percent rating is 
assigned with evidence of generalized involvement of the 
skin, plus systemic manifestations (such as fever, weight 
loss, and hypoproteinemia), and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period.

During this time period, the evidence consists of statements 
of the veteran, as well as VA examination and treatment 
records.  At a VA examination in March 1999, the veteran 
reported her medical history regarding seborrheic dermatitis.  
She reported symptoms that included scaling, flaking, 
itching, and sores.  Her treatment consisted of Derma-Smoothe 
and Flecainide.  She stated that she had tried several 
over-the-counter medications but they had not relieved her 
symptoms.  Significantly, however, the VA examination 
indicated that her skin was considered normal.  Prior to this 
the only medical records that pertain to her skin condition 
are service medical records dated in August 1998.  At that 
time there was no scaling, flaking of the scalp, lesions of 
the face, or eczema.  The examiner indicated that the 
dermatitis was well controlled at that time.  As ulceration, 
exfoliation or itching, involving an exposed area, had not 
been shown, she is not entitled to a compensable rating under 
the "old" Diagnostic Codes.  Further, scarring has never been 
shown.  

Analysis and criteria for skin disorder subsequent to August 
2002

The Board does not find that the veteran's manifestations 
approximate the criteria for a rating in excess of 10 percent 
during the time period.  VA examinations were conducted in 
January 2004.  The veteran reported her medical history and 
symptoms.  She stated that she had chronic scaling and 
pruritus of the scalp, which had not responded well to 
topical therapy.  She used Nizoral shampoo two times weekly 
and alternated using Head and Shoulders shampoo.  Neither 
shampoo was helpful.  She used a cortisone cream on the 
nasolabial folds once a day.  She noticed some improvement 
with application of the topical steroids.  The condition 
comes and goes without completely resolving.  There were no 
systemic side effects associated with the skin disorder or 
medications.  On dermatology examination, there was diffuse, 
white scaling of the veteran's entire scalp.  There were 
mildly scaly, ill-defined patches on the nasolabial folds of 
the face.  The total body surface was approximately 5 
percent.  There was no evidence of significant erythema or 
induration.  

The record contains VA outpatient records that date between 
2001 and 2004 which show treatment for her seborrheic 
dermatitis and non-service connected acne.  In December 2002, 
it was noted that she would resume hydrocortisone lotion for 
the face and would try Temovate scalp lotion.  In May 2003, 
it was noted that the medication prescribed for her non 
service-connected acne had increased her seborrheic 
dermatitis symptoms and another medication was tried.  In 
September 2003, Lidex gel was ordered for use on her 
seborrhea dermatitis.  In January 2004, she had recurrence of 
her seborrhea-psoriasis.  Lidex gel was used on her scalp and 
Nizoral shampoo for her scalp.  In March 2004, it was noted 
that LUXIQ foam would be tried for her ongoing seborrhea 
dermatitis as other medications had failed.  

At the personal hearing the veteran reported her symptoms, 
which included itching, bumps and sores on the nose and 
scalp.  She indicated that used hydrocortisone on her scalp 
on a weekly basis.  

The current 10 percent evaluation under the previous criteria 
contemplates skin disability productive of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area of the body.  VA examinations have confirmed 
the presence of seborrheic dermatitis on exposed areas and 
approximately a 5 percent area of the body causes itching and 
is treated with topical medications.

None of the VA examinations concluded in a finding that the 
veteran's skin disability was productive of marked 
disfigurement, constant exudation or extensive lesions.  
Accordingly, the previous criteria for a 30 percent 
evaluation have not been met.

A similar situation exists with respect to application of the 
new criteria.  Nowhere in the examination reports is the 
veteran shown to have 20 to 40 percent of body involvement.  
Her treatment is limited to topical medication with no need 
for systemic therapy, corticosteroids or other 
immunosuppressive drugs for any period of time.  While a 
review of her medication regime includes occasional use of 
corticosteroids it has not been shown that this medication is 
used for the treatment of seborrheic dermatitis.  
Accordingly, a higher schedular rating is not permissible 
under new Diagnostic Code 7806.

Nor does the evidence support the assignment of a 30 percent 
rating under new Diagnostic Codes 7816 and 7817, as noted, 
there is no evidence of systemic manifestation, as required 
under the criteria, nowhere in the evidence is it documented 
that any systemic therapy was ever required.

The Board has also considered whether any alternate 
Diagnostic Codes effective August 30, 2002, entitle the 
veteran to a disability evaluation in excess of 10 percent.  
However, no other Code sections are found to be relevant.  
Therefore, the preponderance of the evidence is against a 
claim for a higher evaluation for the veteran's skin 
disorder.

Criteria and analysis for a higher rating for the right knee 
disability

Service medical records relate that the veteran was seen for 
variously diagnosed right knee disorders throughout service.  
Arthroscopic lateral release for recurrent subluxation of the 
right patella was performed in January 1999.  A September 
1999 rating action shows that service connection was granted 
for patellofemoral syndrome, right knee, status post 
arthroscopic lateral release and assigned a 0 percent 
evaluation from December 1998.  An April 2004 rating action 
increased the disability evaluation to 10 percent from 
December 1998.

An examination was conducted for the VA in March 1999.  The 
veteran reported her medical history.  Active flexion of the 
right knee was 140 degrees with no pain.  The drawer and Mc 
Murray's tests were normal.  The joint was not limited by 
pain, fatigue, or weakness.  The neurological and motor 
examinations were normal.  The skin was considered normal.  

A VA examination was conducted in January 2004.  The veteran 
reported her symptoms which included postoperative giving 
away and locking.  There was also popping and pain.  She had 
flare-ups with running and walking which did not cause loss 
of motion.  On examination, range of motion (ROM) was 
symmetrical to the contralateral side and was 5/0/145 
degrees.  The knee was stable to valgus and varus stress at 0 
and 30 degrees.  There was a negative grind test with pain.  
Her patella appeared stable. There was no evidence of 
subluxation or of J-sign.  The quadriceps showed some atrophy 
in the right greater than the left.  There was no joint 
tenderness.  The anterior and posterior drawer signs, as well 
as the Lachman's test were negative.  The incision was well 
healed with no sign of infection.  She could perform any duty 
as tolerated without restriction.  

VA outpatient records show that in August 2002 the veteran 
complained of shoulder and knee pain.  She had +1-2 
patellofemoral crepitation and tenderness in the knees, as 
well as effusion.  She had 0-130 degrees of motion.  Her 
knees were stable.  
In March 2003 she continued her complaints of joint pain.  
She had +1 patellar femoral crepitation and tenderness. There 
was no effusion.  She was able to flex both knees 0-120 
degrees.  Her knees were stable.  In January 2004, she 
complained of bilateral knee pain.  On the right knee there 
was +1-2 patellofemoral crepitation tenderness.  There was no 
effusion.  She had 0-150 degrees of motion.  The Lachman's 
was negative and the collaterals were stable.  In March 2004, 
she complained of multiple joint pain.  Examination of the 
knees revealed +1 patellofemoral, +1 medial joint line 
crepitation and tenderness.  There was no effusion.  She had 
0-100 degrees of motion.  Her right knee was stable.  

At the personal hearing the veteran reported her medical and 
service histories.  Her symptoms regarding her right knee 
included pain, popping, grinding, leaking and tenderness.  
She reported that she is receiving ongoing treatment at the 
VA outpatient clinic for her disability.  She also indicated 
that she is not using any device for assistance in walking.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Reconciling the various reports and the veteran's testimony, 
her primary complaints are swelling and pain exacerbated by 
prolonged standing or walking.  She also has difficulty in 
climbing stairs.  

The Board considered this disability under Diagnostic Code 
5257, which refers to instability and recurrent subluxation.  
However, the veteran does not have instability or subluxation 
of her right knee.  Under the circumstances, a higher rating 
for instability is not warranted.  

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the VA examinations support 
only a noncompensable rating under Diagnostic Code 5260 and 
Diagnostic Code 5261.  The VA examination reports show that 
she had full extension and flexion has ranged from 100-150 
degrees. 

The Board has considered DeLuca in reaching its conclusion in 
this case.  The VA examiner at the January 2004 examination 
commented that the veteran had patellofemoral syndrome which 
would benefit from quadriceps strengthening, exericises, and 
anti-inflammatory medications.  Further, the veteran has 
complained of pain and swelling.  The veteran is competent to 
credibly describe her right knee pain.  

However, in this case, it is not objectively shown that there 
was additional functional limitation that would warrant an 
increased rating based on pain or weakness.  While there is 
noted pain at the VA examination, she has not identified any 
functional limitation that would warrant a compensable rating 
under the applicable rating criteria.  There is no edema or 
effusion of the knee.  All of the physical findings referable 
to the knee have been very close to normal.  There have been 
no noted neurological abnormalities.  The veteran reported 
post surgical locking but this has not been objectively 
identified at any examination.  No subluxation, or lateral 
instability, has been shown in the report of the VA 
examinations, despite comprehensive study.  The examination 
report shows that she has nearly full range of motion of the 
right knee.  The rating schedule does not support an 
increased rating due to pain alone.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

The Board has also considered whether the surgical scarring 
warranted a higher evaluation.  As noted, the schedule of 
ratings provides a 10 percent rating for unstable, tender or 
painful superficial scars or if there is limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  The veteran has not 
reported any complaints regarding any scarring and the record 
does not show that the scarring is productive of any 
significant functional impairment, nor otherwise disabling.  
As the scarring has not been shown to result in functional 
limitation of the right knee, a higher rating is not 
warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Criteria and analysis for a higher rating for right shoulder 
disability prior to September 2002

Service medical records that the veteran received treatment 
throughout service for variously diagnosed right shoulder 
disorders including tendonitis, muscle strain, and 
impingement syndrome.  In January 1999, she underwent right 
shoulder arthroscopy with subacromial decompression.  

Service connection was granted for right shoulder impingement 
syndrome in a September 1999 rating action.  A 10 percent 
evaluation was assigned effective December 1998 and a 
temporary 100 percent rating was granted from January 1999 to 
March 1999.  Based on VA examination in September 2002, the 
RO increased the evaluation the right shoulder to 20 percent, 
effective in September 2002.  

The Schedule for Rating Disabilities provides that malunion 
of the clavicle or scapula, or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may, in the alternative, be 
rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. Part 4, Diagnostic Code 5203.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
A 40 percent evaluation is assigned where there is fibrous 
union, a 50 percent evaluation is warranted for nonunion or a 
false flail joint, and a 70 percent evaluation is warranted 
for loss of the humeral head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., testimony and VA examinations) shows that the 
veteran is right-handed.  Consequently, for rating purposes, 
the right shoulder is the dominant extremity.

An examination was conducted for the VA in March 1999.  The 
veteran reported her medical history.  On examination of the 
shoulder joints there was no warmth, redness, effusion, or 
drainage.  The active flexion and abduction of the right 
shoulder was 150 degrees.  Active rotation was 60 degrees.  
There was pain at the maximum point on the ROM studies.  The 
neurological and motor examinations were normal.   

VA outpatient record dated in August 2002 shows that the 
veteran complained of shoulder and knee pain.  She was able 
to flex the right shoulder to 120 degrees and abduct to 90 
degrees.  There was crepitation with motion.  There was mild 
impingement.  

Without consideration of the veteran's complaints of pain, 
the disability does not reach a higher schedular evaluation 
available under Diagnostic Code 5201, as the veteran was able 
to abduct her right arm to 150 degrees at a March 1999 VA 
examination.  She had 150 degrees in flexion, and 60 degrees 
of active rotation.  VA outpatient record dated in August 
2002 shows that the veteran was able to flex the right 
shoulder to 120 degrees and abduct to 90 degrees.

As noted, Diagnostic Code 5203 provides a 20 percent 
evaluation where there is nonunion with loose union or 
dislocation.  At the March 1999 VA examination, there was no 
reported evidence of loose movement or dislocation.  Without 
dislocation or nonunion with loose movement, the criteria in 
Diagnostic Code 5203 do not support the assignment of a 
higher disability evaluation.  

Diagnostic Code 5202 concerns impairment of the humerus, 
which is not shown in this case.  

In consideration of DeLuca, the record does not objectively 
show that the veteran's functional ability was limited to 
such a point that a higher evaluation is warranted based on 
pain or weakness.  The veteran indicated that she had 
difficulty lifting anything, however, examination did not 
reveal edema, swelling, instability, heat, redness or 
effusion or other physical findings indicative of significant 
residuals.  Further, the March 1999 VA motor and neurological 
examinations were normal.  The record does not show that the 
veteran experiences incoordination or excess fatigability due 
to her right shoulder disability.  The record does not show 
that her shoulder motion was restricted to shoulder level, 
which would be considered 20 percent disabling.  While the 
schedular criteria explicitly recognize that functional loss 
may be due to pain, the criteria also provide that subjective 
complaints of pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  In this case, it is not objectively 
shown that there was additional functional limitation that 
would warrant an increased rating based on pain or weakness.  

Analysis for a higher rating for right shoulder disability 
subsequent to September 2002

The veteran reported pain and loss of right shoulder motion 
at the VA examination conducted in September 2002.  There 
were 3 well-healed stab wounds incisions.  There was a scar 
over the middle raphe of the deltoid and 2 over the posterior 
aspect of the shoulder.  The ROM was forward flexion, 120 
degrees; abduction 90 degrees; external rotation, 45 degrees; 
and internal rotation, 45 degrees.  There was a negative drop 
arm sign.  There was a positive speed test.  There was pain 
over the acromioclavicular joint bicipital tendon.  X-ray of 
the right shoulder revealed early osteoarthritis of the AC 
joint and changes consistent with impingement syndrome.  The 
clinical impression was impingement syndrome of the right 
shoulder with persistent rotator cuff tendonitis.  

The record contains VA outpatient records that date between 
2000 and 2004.  The presented complaints of multiple joint 
pain.  VA outpatient record dated in January 2003 shows that 
she complained of back and right shoulder pain.  She was able 
to elevate her right shoulder to 140 degrees and abduct to 90 
degrees.  In March 2003, she continued her complaints of 
joint pain.  There was tenderness of the shoulders.  She was 
able to abduct the right shoulder 90 degrees and flex 140 
degrees.  There was moderate limitation of internal rotation.  
In August 2003, she complained of right knee, left wrist and 
right shoulder pain.  Examination of the right shoulder 
revealed tenderness, anterolaterally.  She was able to abduct 
the right shoulder approximately 70 degrees and flex 90 
degrees anterolaterally.  There was crepitation and positive 
impingement.  In October 2003, there was generalized 
tenderness of the right shoulder.  She could flex 120 degrees 
and abduct 90 degrees.  There was also crepitation on motion.    

VA outpatient record dated in January 2004 show that the 
veteran complained of bilateral shoulder pain.  On 
examination of the right shoulder she could abduct 60 
degrees, flex 160 degrees, and internally rotate to the T-10 
level.  There was crepitation with motion and mild 
impingement.  

The VA examination and treatment reports indicate that there 
was limited motion about the right shoulder with forward 
flexion ranging from 90 to 140 degrees, abduction from 60 to 
90 degrees, internal rotation to 45 degrees, and external 
rotation to 45 degrees.  Strictly considering the veteran's 
range of motion, the veteran does not reach an higher 
schedular evaluation available under Diagnostic Code 5201 
(limitation of arm motion to a point mid-way between the side 
and shoulder level).

In consideration of Diagnostic Codes 5202 or 5203, X-ray 
examination revealed post traumatic osteoarthritic changes, 
but there was no reported evidence of malunion, fibrous 
union, fibrous nonunion, or impairment of the scapula or 
clavicle.

Taking into consideration the veteran's statements regarding 
pain, she reported having recurrent pain and limitation of 
motion in the right shoulder following the injury in service.  
The most recent VA physical examination revealed tenderness 
to palpation over the acromioclavicular joint bicipital 
tendon with crepitation about the joint upon passive movement 
of the shoulder in all directions.  

Again, the Board has assessed the weight to be given to the 
appellant's subjective complaints of pain and functional 
impairment.  At the June 2005 personal hearing, the veteran 
complained of pain when she combs her hair, brushes her 
teeth, types, or reaches in the air; however, she did not 
identify instability or any functional limitation, which 
would warrant a higher rating under any applicable rating 
criteria.  The Board has considered the evidence of 
crepitation; however, there is no showing that this or any 
other functional loss that the veteran might have is not 
contemplated in the rating now assigned.  

The September 2002 VA examination report did not note 
swelling.  Grip strength was 60 pounds on the right and 70 
pounds on the left.  Gripping reproduce right shoulder pain.  
Pinch strength was 5 pounds, bilaterally.  The neurovascular 
status of the right shoulder was intact.  The veteran was put 
on a butterfly machine and fatigue failed after 3 repetitions 
with complaints of right shoulder pain.  While the examiner 
commented that the veteran would have difficulty with 
repetitive overhead material handling or reaching with 
weights greater than 10 pounds, the 20 percent takes into 
consideration functional impairment.  The examiner also noted 
that there was no increase in swelling or loss of range of 
motion.  The Board finds that there was no objective evidence 
of other manifestations that might demonstrate additional 
functional impairment.  Although there is evidence of 
degenerative changes, neither pain nor any other factor 
approximates any applicable criteria for a higher rating.  

There are other diagnostic codes concerning other impairment 
of the right shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown.

As the veteran underwent arthroscopic surgery during service 
the Board has also considered whether any surgical scarring 
warranted a separate compensable evaluation.  As the scarring 
has not been shown to result in functional limitation of the 
right shoulder, a separate rating is not warranted.  See 
Esteban, supra.  Consequently, the preponderance of evidence 
is against the claim for a higher rating.  38 U.S.C.A. 
§ 5107.  




ORDER

Service connection for a left shoulder disability is granted.

Service connection for a left knee disability is granted.

Service connection for a left wrist disability is granted.

Service connection for a lumbar spine disability is granted.

Entitlement to a disability evaluation in excess of 0 percent 
for seborrheic dermatitis prior to August 30, 2002, is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for seborrheic dermatitis subsequent to August 30, 
2002, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for the right knee disability, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
right shoulder disability prior to September 9, 2002, is 
denied.

Entitlement to an evaluation in excess of 20 percent for the 
right shoulder disability from September 9, 2002, is denied.


REMAND

On the sinus portion of the VA examination conducted in 
January 2004, the examiner indicated that the claims file was 
not available.  The examiner also suggested that a CT scan be 
performed, in order to delineate the extent of her 
rhinosinusitis.  The clinical notes indicate that the 
physician was waiting for a CT scan to be performed in 
Orlando.  The record does not contain the CT scan report or 
further comments by the VA physician.  The Board finds that 
additional development is needed.

The VA examiner in March 1999 indicated that the veteran 
refused to take a mammogram, therefore, a diagnosis could not 
be made in regard to any breast disease.  VA outpatient 
records relate that a mammogram was performed in December 
2002.  A copy of the mammogram results is not in the claims 
folder.  Further, at the personal hearing held in 2005, the 
veteran indicated that she was willing to undergo a 
mammogram.  Therefore, additional development is needed.   

In April 2003, the RO notified the veteran of the denial of 
service connection for a mental condition.  In January 2004, 
the veteran indicated that she wanted to amend her claim to 
include service connection for a mental health condition.  As 
this statement was filed within a year of the April 2003 
rating action, the Board construes this as a notice of 
disagreement (NOD) to the April 2003 rating decision.  The RO 
has not issued a statement of the case (SOC) on the issue 
pertaining to entitlement to service connection for a mental 
health condition.  Where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should contact the veteran and 
request her to update the list of the 
doctors and health care facilities that 
have treated her for her 
service-connected rhinosinusitis and her 
non service-connected breast disorder.  
If information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by her that are 
not already on file.  All information 
obtained should be made part of the file.

2.  The RO should obtain copies of all 
treatment records that pertain to the 
service-connected rhinosinusitis and non 
service-connected breast disorder from 
the Orlando Outpatient Clinic, that date 
from December 2002 to the present.  These 
records should include the aforementioned 
CT scan and mammogram results.

3.  The RO should forward the claims 
folder to the VA physician who conducted 
the January 2004 review (or, if 
unavailable, to another appropriate VA 
physician) for an addendum to determine 
the extent of the veteran's 
rhinosinusitis.  Any indicated diagnostic 
study should be accomplished.  The 
examiner should provide a comprehensive 
report.  All pertinent symptomatology and 
findings should be reported in detail, 
including the CT scan results.  The 
report should list all subjective 
complaints and objective findings in 
detail.  The factors upon which the 
opinions are based must be set forth in 
detail.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of any breast 
disorder.  The veteran's complete claims 
folder must be made available to the 
examiner.  If a breast disorder is 
diagnosed, the examiner should provide 
opinion as to whether the veteran's 
breast disorder is more likely than not 
related to her military service (that is, 
a probability of 50 percent or better).  
The rationale for any opinion expressed 
should be included in the report.      

5.  The RO should issue a SOC with 
respect to the claim for entitlement to 
service connection for a mental health 
condition.  The veteran is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal to the 
Board.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

6.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC), and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


